DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blandin (US 2017/0028349).

Regarding claims 1, 11, Blandin discloses a fertilizer gradient energy system, comprising: a membrane module including a first section and a second section ([0077], Fig. 4 membrane modules 25 with membranes separating at least two sections), the first section and the second section being separated by a semipermeable membrane (Fig. 4, element 25 separating sections); and a load connected to the membrane module ([0075] land); wherein the first section is configured to receive a water solution (Figs. 3-4, low solute water element 11 received in the upper portion of membrane elements 25), the second section is configured to receive a 

Regarding claim 4, Blandin discloses including a mixing module connected to an outlet of the membrane module ([0077], Fig. 4, NF membrane module element 14).

Regarding claim 5, Blandin discloses wherein the second section of the membrane module is connected to the mixing module ([0077], Fig. 4, wherein the upper and lower portions of membrane elements 14 are connected to membrane elements 25).

Regarding claim 8, Blandin discloses wherein the mixing module includes a membrane (Fig. 4, wherein NF membrane module comprises a membrane that separates into at least two sections).

Regarding claim 12, Blandin discloses wherein the water solution is an impaired water solution ([0074] lines 3-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blandin (US 2017/0028349) in view of Lee (US 5440836).

Regarding claim 2, Blandin discloses the invention substantially as set forth above, but does not expressly disclose the load includes stacked plant beds and the increase of the fluid pressure pumps the product fertilizer solution to the stacked plant beds.
However, Lee teaches a hydroponic device having stacked plant beds (Fig. 2) and the increase of the fluid pressure pumps the product fertilizer solution (pump element 62 circulates the fluid and fertilizer through the stacked beds) to the stacked plant beds (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Blandin, by providing stacked plant beds and a pump, as taught by Lee, for the purpose of providing a stacked plant structure to reduce space required for the device.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blandin (US 2017/0028349).

Regarding claim 3, Blandin discloses the invention substantially as set forth above, and further discloses a first pump (13) connected to the first section of the membrane module, a second pump (15) connected to the second section of the membrane module but does not 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide an ECU to the structure in order to reduce the labor requirements, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0292187) in view of  Blandin (US 2017/0028349).

Regarding claim 9, Kim discloses a gradient energy system, comprising: a membrane module (Fig. 2, RED system) including: a first section (right saline compartment element 30); a second section (left lower saline compartment element 40); a third section (right lower saline compartment element 40); an anion exchange membrane separating the first section and the second section (anion selective barrier element 20); and a cation exchange membrane separating the first section and the third section; and a load connected to the membrane module cation selective membrane element 10); wherein the first section is configured to receive a concentrated solution (saline material), the second section and the third section are configured to receive a freshwater feed solution ([0105] states that freshwater can be the lower saline material), and at least one of the anion exchange membrane and the cation exchange membrane is configured to facilitate reverse electrodialysis of ions of the concentrated fertilizer solution from the first section to one or both of the second section and the third section to create an electric potential 
However, Blandin discloses a fertilizer gradient energy system, comprising: a membrane module including a first section and a second section ([0077], Fig. 4 membrane modules 25 with membranes separating at least two sections, and a load connected to the membrane module ([0075] land); the second section is configured to receive a concentrated fertilizer solution (Figs. 3-4, fertilizer solution element 12 received in the lower portion of membrane element 25).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kim, with the teachings of Blandin, for the purpose of improved water permeation flux and reduction of solute leakage.

Regarding claim 10, Kim/Blandin disclose the invention substantially as set forth above for claim 9, but fails to disclose an electronic control unit to control the operation of the pumps.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide an electronic control unit to the structure in order to reduce the labor requirements, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blandin (US 2017/0028349) in view of Nakajima (US 2015/0342133).


Nakajima discloses a hydroponic process with high growth rates and powering a light (light source element 150).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Blandin, with the teachings of Nakajima, for the purpose of powering a light source to produce plants in a shorter timeframe.

Claim 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Blandin (US 2017/0028349) in view of Kim (US 2012/0292187).

Regarding claim 16-17, Blandin discloses the invention substantially as set forth above for claim 11, but does not expressly disclose a second membrane and a third section, wherein the membrane is an anion exchange membrane, and the second membrane is a cation exchange membrane.
Kim discloses a reverse electrodialysis supported microbial fuel cell and microbial electrolysis cells that’s include a second membrane and a third section (reaction chamber 75, cathode compartment 85, saline material compartments 30, 40, cation exchange membrane 10 and anion exchange membrane 20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Blandin, with the teachings of Kim, for the purpose of generating products such as hydrogen.



Regarding claim 19, Blandin discloses wherein a second outlet of the membrane module is connected to a second inlet of the mixing module (Fig. 4, wherein both upper and lower sections of mixing membranes 14 are connected to membrane module elements 25).

Regarding claim 20, Blandin discloses including providing a product fertigation solution from the mixing module to one or more plants ([0075] wherein the potential application of the process is a fertigation process).

Allowable Subject Matter
Claims 6-7, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON M RODZIWICZ/Examiner, Art Unit 3642      

/MONICA L BARLOW/Primary Examiner, Art Unit 3644